MEMORANDUM OPINION
                                       No. 04-11-00470-CV

                                       Rochelle ACEVEDO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. CV363087
                            Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 17, 2011

DISMISSED

           On June 3, 2011, Rochelle Acevedo filed a notice of appeal from the trial court’s

judgment signed May 25, 2011. The record was due July 25, 2011, sixty days after the judgment

was signed. See TEX. R. APP. P. 35.1. On July 19, 2011, the Bexar County Clerk filed a

notification stating the clerk’s record would not be filed because Acevedo had not paid or made

arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal without

paying the fee. On July 25, 2011, we ordered Acevedo to provide written proof to this court on
                                                                                    04-11-00470-CV


or before August 4, 2011, that either (1) the clerk’s fee has been paid or arrangements had been

made to pay the clerk’s fee; or (2) she is entitled to appeal without paying the clerk’s fee. We

cautioned Acevedo that if she failed to respond appropriately within the time provided, the

appeal would be dismissed. See TEX. R. APP. P. 37.3(b); 42.3(c).

       Acevedo filed a response to our order on August 5, 2011. However, the response does not

establish either that the clerk’s fee for preparation of the appellate record has been paid or that

Acevedo is entitled to appeal without paying the clerk’s fee.

       We therefore order this appeal dismissed.



                                                            PER CURIAM




                                               -2-